                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


  P&L DEVELOPMENT LLC,

                           Plaintiff,
                v.
                                                    1:17CV1154
  BIONPHARMA INC. and
  BIONPHARMA HEALTHCARE LLC,

                           Defendants.


                       MEMORANDUM OPINION AND ORDER

      This matter is before the Court on numerous motions to seal by all parties,

[Docs. #10, 28, 38, 50, 65, 73, 83, 108, 121, 127, 132]. For the reasons

explained below, the motions to seal are variously granted, denied, and granted in

part and denied in part.

                                           I.

      “When presented with a request to seal judicial records or documents, a

district court must comply with certain substantive and procedural requirements.”

Va. Dep’t of State Police v. Washington Post, 386 F.3d 567, 576 (4th Cir. 2004).

This is so because “[i]t is well settled that the public and press have a qualified

right of access to judicial documents and records filed in civil . . . proceedings.”

Doe v. Public Citizen, 749 F.3d 246, 265 (4th Cir. 2014). “Public access serves

to promote trustworthiness of the judicial process, to curb judicial abuses, and to

provide the public with a more complete understanding of the judicial system,

including a better perception of fairness.” Id. at 266.
      However, “[f]or a right of access to exist . . . , the document must be a

‘judicial record.’” In re United States for an Order Pursuant to 18 U.S.C.

§ 2703(D), 707 F. 3d 283, 290 (4th Cir. 2013); otherwise, a motion to seal is

merely subject to the good cause standard in Rule 26(c) of the Federal Rules of

Civil Procedure, Agro v. Makhteshim Agan of N.A., Inc., No. 1:10CV276, 2011

WL 13157168, at *1 (M.D.N.C. July 13, 2011). A judicial record is a document

that “play[s] a role in the adjudicative process, or adjudicate[s] substantive rights”

such as when a document is “filed with the objective of obtaining judicial action or

relief”. In re United States for an Order Pursuant to 18 U.S.C. § 2703(D), 707 F.

3d at 290-91.

      Substantively, a court “must determine the source of the right of access

with respect to each document, because only then can it accurately weigh the

competing interests at stake”. Va. Dep’t of State Police, 386 F.3d at 576 (internal

quotations and alteration omitted). At the least, “the common law presumes a

right of access” to judicial records. In re United States for an Order Pursuant to 18

U.S.C. § 2703(D), 707 F.3d at 290. The moving party can rebut this presumption

by “’showing some significant interest that outweighs the presumption.’” Va.

Dep’t of State Police, 386 F.3d at 575 (quoting Rushford v. New Yorker Magazine,

Inc., 846 F.2d 249, 253 (4th Cir. 1988)). Factors court weigh in this balancing

test “include whether the records are sought for improper purpose . . . ; whether

release would enhance the public’s understanding of an important historical event;

and whether the public already had access to the information contained in the

                                           2
records.” In re Knight Publ’g Co., 743 F.2d 231, 235 (4th Cir. 1984) (citing Nixon

v. Warner Commc’ns, Inc., 435 U.S. 589, 597-608 (1978)).

      In addition to the common law right of access, the First Amendment

guarantees access to “particular judicial records and documents”. In re United

States for an Order Pursuant to 18 U.S.C. § 2703(D), 707 F.3d at 290. It

provides more “substantive protection to the interests of the press and the public”

than the common law and can be restricted only where there is a compelling

governmental interest and the restriction is narrowly tailored to serve that interest.

Rushford, 846 F.2d at 253. Stated differently, “an overriding interest based on

findings that [sealing] is essential to preserve higher values” may overcome the

First Amendment right of access if the sealing is narrowly tailored to serve that

interest. Press-Enter. Co. v. Super. Ct. of Cal., Riverside Cty., 464 U.S. 501, 510

(1984).

      “For private interests to satisfy this standard,” at least one court has found

that “the parties must establish a high likelihood of substantial and irreparable harm

if the motions to seal are denied.” Companion Prop. & Cas. Ins. Co. v. Wood, No.

3:14-cv-03719-CMC, 2017 WL 279767, at *2 (D.S.C. Jan. 23, 2017) (analyzing

Public Citizen, 749 F.3d at 269-70). The Eastern District of Virginia has

thoroughly analyzed the application of the First Amendment right of access in the

context of non-governmental interests. See Level 3 Commc’ns, LLC v. Limelight

Networks, Inc., 611 F. Supp. 2d 572, 580-83 (2009). There, the court recognized

that “in limited circumstances” some courts have found that “certain” “private

                                          3
interests might also implicate higher values sufficient to override . . . the First

Amendment presumption of public access.” Id. at 580. Examples of those private

interests include a criminal defendant’s Sixth Amendment right to a fair trial,

privacy interests of non-parties, trade secrets, attorney-client relationships, and

contractual non-disclosure provisions. Id. at 580-83 (citing cases from various

federal courts). Even so, the courts have been careful to note that these interests

outweigh the First Amendment presumption of access only in certain

circumstances. Id. at 580-83.

      While the First Amendment affords the public greater access than the

common law, the First Amendment only applies to documents such as those “filed

in connection with plea hearings and sentencing hearings in criminal cases” and “in

connection with a summary judgment motion in a civil case.” Rushford, 846 F.2d

at 253. Courts use the “’experience and logic’ test” to determine if the First

Amendment extends further by asking, “(1) whether the place and process have

historically been open to the press and general public, and (2) whether public

access plays a significant positive role in the functioning of the particular process

in question.” In re United States for an Order Pursuant to 18 U.S.C. § 2703(D),

707 F.3d at 291 (internal quotations omitted).

      Once a court has determined whether the common law or First Amendment

attaches, it must comply with procedural requirements including providing “the

public notice of the request to seal and a reasonable opportunity to challenge the

request; . . . consider[ing] less drastic alternatives to sealing; and if it decides to

                                            4
seal . . . stat[ing] the reasons (and specific supporting findings) for its decision and

the reasons for rejecting alternatives to sealing.” Va. Dep’t of State Police, 386

F.3d at 576.

                                           II.

      Defendants Bionpharma Inc. and Bionpharma Healthcare LLC (collectively

referred to as “Bion”) have moved to seal the Supply Agreements attached as

Exhibits C through F of the Verified Complaint. [Doc. #10.] Similarly, and more

recently, Plaintiff P&L Development LLC (“PLD”) has moved to seal the Supply

Agreements attached as Exhibits C through F to the Amended Complaint and

information in that complaint from the Rule 30(b)(6) deposition of Patheon

Softgels, Inc. (“Patheon”). [Doc. #127.] The public has had notice of these

motions since December 28, 2017 and July 12, 2018, respectively, but has filed

no objections despite reasonable opportunity to do so.

      The common law right of access applies to a complaint, U.S. Tobacco, Inc.

v. Big South Wholesale of Virginia, LLC, No. 5:13-CV-527-F, 2013 WL 6145549,

at *3 (E.D.N.C. Nov. 21, 2013), and likely to documents attached to a complaint.

Therefore, Bion or PLD must show a significant countervailing interest that heavily

outweighs the public’s interest in accessing the Supply Agreements, yet neither

has done so. Bion argues that the agreements “contain sensitive pricing

information” and “sensitive information concerning the parties’ respective

obligations and profit allocations” which “[a]ny person” could use “to gain an

unfair business advantage”. (Bion’s Br. in Supp. at 2.) Similarly, PLD argues that

                                           5
disclosure of the Supply Agreements would permit “a competitor [to] use them for

an improper purpose and jeopardize PLD’s position in the market.” (PLD’s Br. in

Supp. at 3.) According to PLD, the agreements “spell out the details of the

parties’ respective obligations, how PLD and Bion will allocate profits from their

business relationship, confidential information and commercially sensitive pricing

information that a third party could use to unfairly compete with PLD and Bion.”

(Id. at 4.) Disclosure of this information “(particularly with regard to the financial

aspects of their partnership) could harm PLD’s competitive standing”. (Id. at 5.)

      Indeed, “courts have refused to permit their files to serve as . . . sources of

information that might harm a litigant’s competitive standing”, but Bion and PLD

simply rely on that statement from Nixon without actually explaining how it applies

to all of the information in each Supply Agreement. The persuasiveness of Bion’s

argument, if any, is further undermined by its public disclosure of portions of the

agreements, including profit allocations, in its Counterclaim.

      The Supply Agreements were entered into in 2003, 2004, 2011, and 2012

by the parties’ predecessors. While the agreements include information about the

parties’ sale of certain generic pharmaceutical drugs, they are negotiated

instruments and products of compromise that do not necessarily reveal the extent

of the parties’ business capabilities independent of these particular circumstances.

Instead, the agreements memorialize what each party was willing to do at the time

it entered into (or became the assignee of) each agreement. For example,

whatever may be the “financial aspects” to which PLD refers, those are terms to

                                           6
which each party agreed at the time it entered into or amended the agreements in

order to do business at the time with the other party. Furthermore, the

agreements expired in March 2018. Had either party sufficiently supported its

argument at the time it filed its motion to seal, the passage of time has now

lessened those concerns, and there is no information about the parties’ present

business relationship with each other or otherwise in the generic pharmaceutical

drug market. In sum, neither party has met its burden of showing a significant

countervailing interest that outweighs the public’s interest in accessing the Supply

Agreements, contracts that are at the heart of this action and which this Court

found PLD to have shown a substantial likelihood of success proving Bion

breached.

      As for the information in the Amended Complaint from the Rule 30(b)(6)

deposition of Patheon, PLD does not believe that information should be sealed.

Accordingly, pursuant to Local Rule 5.4(b), Patheon or Bion was to have filed a

brief in support of sealing that information. No such brief has been filed, and the

motion to seal these portions of the Amended Complaint is denied. Therefore,

Bion’s Motion to Seal [Doc. #10] is denied, and PLD’s Motion to Seal [Doc. #127]

is denied.

                                         III.

      PLD has moved to seal certain portions of its brief and declarations filed in

support of its Motion for Temporary Restraining Order and/or Preliminary

Injunction. [Doc. #28.] PLD presumes only the common law right of access

                                          7
applies, (see generally Br. in Supp.), and argues that the redacted portions of the

filings contain the parties’ confidential information including “the details of the

parties’ relationship, the process used for forecasting PLD’s product needs and

submitting orders to Bion, detailed information about purchase orders submitted by

PLD to Bion, Bion’s shipment (or lack thereof) of the products, . . . information

about PLD’s customers and the terms on which they do business together . . . ,

[and] some of the specific terms of the parties’ contracts”, (id. at 2-3). PLD

contends that less drastic measures would not adequately protect it because

release of the information could harm PLD’s competitive standing. (Id. at 3-4.) The

public has had notice of PLD’s request since January 2, 2018, and has not

opposed the motion despite reasonable opportunity to do so.

      The declarations and brief at issue are judicial records, as PLD submitted

them to obtain judicial relief and the Court used them in assessing whether or not

to grant PLD’s requested preliminary relief. (See Mem. Order (Jan. 26, 2018) [Doc.

#85].) Accordingly, at the very least, the common law right of access applies. To

determine whether or not the First Amendment right of access applies, the

experience and logic test is applied. As the court in Agro explained, “preliminary

relief proceedings are typically conducted in an open fashion in part because courts

must consider the public interest in deciding whether to grant such relief”. 2011

WL 13157168, at *3 (internal quotations and citations omitted). “On the other

hand, . . . certain forms of preliminary relief may be granted without notice to the

adverse party, let alone notice to the general public” which “reflects the temporary

                                           8
nature of such relief” and “diminishes the public’s interest in access to related

documents.” Id. Furthermore, any “public interest in curbing judicial misconduct

. . . is tempered by the preliminary and temporary nature of the requested relief”.

Id. Therefore, as in Agro, it is determined that there is no First Amendment right

of access to these documents.

      PLD must then rebut the common law right of access by showing a

significant interest that outweighs the public’s interest in access. As PLD argues,

courts have recognized that a party has an interest in protecting “sources of

business information that might harm [its] competitive standing”. Nixon, 435 U.S.

at 598. While PLD has identified specific information to be sealed rather than

requesting to seal documents in their entireties, it has not sufficiently supported its

general arguments that disclosure “would harm PLD’s competitive standing” or

what information “a third party could use” – or how it could use that information –

“to unfairly compete with PLD” and “gain an unfair business advantage”, not only

at the time the motion to seal was filed, but now in 2019, long after the parties’

Supply Agreements expired in March 2018. PLD relies on these conclusory

arguments to support sealing all of the information it identified in its brief and

supporting declarations, without explaining why the disclosure of specific

information – which ranges from numbers of capsules to statements of irreparable

harm to terms from the Supply Agreements – would harm PLD. This leaves the

Court to guess PLD’s concerns. For example, how does public disclosure of the

Naproxen Supply Agreement’s requirement that PLD provide Bion with eighteen

                                           9
month rolling forecasts harm PLD? Not only has the Supply Agreement expired,

but, as noted above, the terms of that agreement resulted from negotiations and

compromise and do not reveal PLD’s actual business capabilities or secrets.

Similarly, how does public disclosure of PLD’s “typical monthly forecast for each of

the drugs” or the amount of capsules of each drug PLD ordered and Bion

committed to ship in any given month harm its competitive standing, not only at

the time PLD moved to seal this information, but especially now in 2019?

Furthermore, despite PLD’s argument otherwise, much of the information PLD

requests to be sealed was already public in its Complaint.

      In sum, unless otherwise noted below, PLD has not met its burden of

showing a significant countervailing interest that outweighs the public’s right of

access to this information. The heart of this action is the four Supply Agreements

between PLD and Bion and whether or not PLD and Bion were contractually

permitted to do what they are alleged to have done. For purposes of PLD’s Motion

for a Temporary Restraining Order, the Court found that PLD had shown a

substantial likelihood of success on the merits of its breach of contract claims.

Even the temporary nature of such an order does not displace the necessity for

PLD to show a significant countervailing interest that can restrict the public’s

access to the very documents and related information at the center of the parties’

dispute. PLD has largely failed to do so, as explained below.

      PLD has also requested that information remain sealed “permanently

throughout the pendency of this case.” (Br. in Supp. at 5.) However, because the

                                         10
First Amendment right of access applies at summary judgment and trial, PLD would

need to meet a higher burden to restrict access to information at later stages of

this case. Therefore, to the extent any portion of PLD’s motion to seal is granted,

it is granted only for purposes of PLD’s Motion for Temporary Restraining Order

and/or Preliminary Injunction.

      PLD’s Motion to Seal [Doc. #28] is granted in part and denied in part as

follows:

    PLD’s Brief in Support of its Motion for Temporary Restraining Order and/or
                                Preliminary Injunction
   Location of             Ruling                         Explanation
   Information
  Requested to
    be Sealed
 p. 1               Denied.                PLD has not met its burden to show a
                                           significant countervailing interest.
 p. 4               Denied                 Public information, (see Compl. ¶ 13 &
                                           Am. Compl. ¶ 42); PLD has not met its
                                           burden to show a significant
                                           countervailing interest.
 p. 6               Denied.                Public information, (see generally
                                           Compl.; see also id. ¶¶ 23, 40-42 &
                                           Am. Compl. ¶¶ 58, 84-87); PLD has not
                                           met its burden to show a significant
                                           countervailing interest.
 p. 7               Denied.                Public information, (see generally
                                           Compl. & Am. Compl.; see also Compl.
                                           ¶¶ 22, 38, 50, 61 & Am. Compl.
                                           ¶¶ 52, 82, 101, 118); PLD has not met
                                           its burden to show a significant
                                           countervailing interest.
 p. 12              Denied.                Public information, (see Mem. Order
                                           (Jan. 26, 2018) (granting in part PLD’s
                                           Mot. for TRO)); PLD has not met its
                                           burden to show a significant
                                           countervailing interest.


                                         11
p. 13-14        Denied.               Public information, (see Mem. Order
                                      (Jan. 26, 2018) (granting in part PLD’s
                                      Mot. for TRO)); PLD has not met its
                                      burden to show a significant
                                      countervailing interest.
p. 15           Denied.               Public information, (see Compl. ¶ 12 &
                                      Am. Compl. ¶¶ 11(d), 40, 41;
                                      Countercl. ¶¶ 1, 19); PLD has not met
                                      its burden to show a significant
                                      countervailing interest.
p. 17           Denied.               Public information, (see Compl. ¶¶ 27,
                                      39, 40, 41, 52, 62 & Am. Compl.
                                      ¶¶ 68, 84, 85, 86, 103, 121); PLD has
                                      not met its burden to show a significant
                                      countervailing interest.
p. 18           Denied.               PLD has not met its burden to show a
                                      significant countervailing interest.
p. 19-20        Denied.               Public information, (see Compl. ¶¶ 22,
                                      27, 38, 39, 50, 52, 61, 62 & Am.
                                      Compl. ¶¶ 57, 68, 82, 84, 101, 103,
                                      118, 121); PLD has not met its burden
                                      to show a significant countervailing
                                      interest.


                Declaration of Thomas L. Crowe (Jan. 1, 2018)

  Location of          Ruling                       Explanation
  Information
 Requested to
   be Sealed
¶2              Granted in part and   Permissible redacted information is
                denied in part. PLD   confidential that could harm PLD’s and
                may redact the        the non-parties’ competitive advantage
                names of companies    if disclosed and would not enhance the
                other than CVS,       public’s understanding of historical
                Walmart, Costco,      events. However, other information is
                and Target.           already public. (See Compl. ¶ 5 & Am.
                                      Compl. ¶ 21.)
¶6              Denied.               Public information, (see Compl. ¶ 13 &
                                      Am. Compl. ¶ 42); PLD has not met its
                                      burden to show a significant
                                      countervailing interest.

                                      12
¶9          Denied.   Public information, (see Mem. Order
                      (Jan. 26, 2018) (granting in part PLD’s
                      Mot. for TRO)); PLD has not met its
                      burden to show a significant
                      countervailing interest.
¶ 10        Denied.   Public information, (see Mem. Order
                      (Jan. 26, 2018) (granting in part PLD’s
                      Mot. for TRO)); PLD has not met its
                      burden to show a significant
                      countervailing interest.
¶ 11        Denied.   PLD has not met its burden to show a
                      significant countervailing interest.
¶ 12        Denied.   PLD has not met its burden to show a
                      significant countervailing interest.
¶ 14        Denied.   PLD has not met its burden to show a
                      significant countervailing interest.
¶ 16        Denied.   Public information, (see Compl. ¶¶ 40,
                      42 & Am. Compl. ¶¶ 85-87); PLD has
                      not met its burden to show a significant
                      countervailing interest.
¶ 17        Denied.   Public information, (see Compl. ¶¶ 23,
                      26, 27 & Am. Compl. ¶ 58); PLD has
                      not met its burden to show a significant
                      countervailing interest.
¶ 18        Denied.   Public information, (see Compl. ¶ 48 &
                      Am. Compl. ¶ 98); PLD has not met its
                      burden to show a significant
                      countervailing interest.
¶ 20        Denied.   PLD has not met its burden to show a
                      significant countervailing interest.
¶ 20(a)     Denied.   PLD has not met its burden to show a
                      significant countervailing interest.
¶ 20(b)     Denied.   PLD has not met its burden to show a
                      significant countervailing interest.
¶ 21        Denied.   Public information, (see generally
                      Compl. & Am. Compl.); PLD has not
                      met its burden to show a significant
                      countervailing interest.
¶ 22        Denied.   PLD has not met its burden to show a
                      significant countervailing interest.
Exhibit A   Denied.   PLD has not met its burden to show a
                      significant countervailing interest.


                      13
                 Declaration of Evan Singer (Jan. 1, 2018)

  Location of         Ruling                        Explanation
  Information
 Requested to
   be Sealed
¶2              Granted in part and   Permissible redacted information is
                denied in part. PLD   confidential that could harm PLD’s and
                may redact the        the non-parties’ competitive advantage
                names of companies    if disclosed and would not enhance the
                other than CVS,       public’s understanding of historical
                Walmart, Costco,      events. However, other information is
                and Target.           already public. (See Compl. ¶ 5 & Am.
                                      Compl. ¶ 21.)
¶6              Denied.               Public information, (see Compl. ¶ 13 &
                                      Am. Compl. ¶ 42); PLD has not met its
                                      burden to show a significant
                                      countervailing interest.
¶ 15            Denied.               Public information, (see Compl. ¶¶ 27,
                                      39, 52, 62 & Am. Compl. ¶¶ 68, 84,
                                      103, 121); PLD has not met its burden
                                      to show a significant countervailing
                                      interest.
¶ 16            Denied.               PLD has not met its burden to show a
                                      significant countervailing interest.
¶ 17            Denied.               PLD has not met its burden to show a
                                      significant countervailing interest.
Exhibit A       Denied.               PLD has not met its burden to show a
                                      significant countervailing interest.


                 Declaration of Brad Larson (Dec. 30, 2017)

  Location of         Ruling                        Explanation
  Information
 Requested to
   be Sealed
¶2              Granted in part and   Permissible redacted information is
                denied in part. PLD   confidential that could harm PLD’s and
                may redact the        the non-parties’ competitive advantage
                names of companies    if disclosed and would not enhance the
                other than CVS,       public’s understanding of historical
                                      events. However, other information is

                                      14
       Walmart, Costco,      already public. (See Compl. ¶ 5 & Am.
       and Target.           Compl. ¶ 21.)
¶4     Denied.               Public information, (see Compl. ¶ 5 &
                             Am. Compl. ¶ 21); PLD has not met its
                             burden to show a significant
                             countervailing interest.
¶5     Denied.               PLD has not met its burden to show a
                             significant countervailing interest.
¶6     Denied.               PLD has not met its burden to show a
                             significant countervailing interest.
¶7     Denied.               Public information, (see Compl. ¶¶ 26,
                             27 & Am. Compl. ¶¶ 67, 68); PLD has
                             not met its burden to show a significant
                             countervailing interest.
¶8     Denied.               PLD has not met its burden to show a
                             significant countervailing interest.
¶9     Denied.               Public information, (see Compl. ¶¶ 40-
                             42 & Am. Compl. ¶¶ 85-87); PLD has
                             not met its burden to show a significant
                             countervailing interest.
¶ 11   Denied.               Public information, (see Compl. ¶¶ 17,
                             25, 27, 28 & Am. Compl. ¶¶ 51, 65,
                             68, 69); PLD has not met its burden to
                             show a significant countervailing
                             interest.
¶ 12   Granted in part and   Permissible redacted information is
       denied in part. PLD   confidential and could harm PLD’s and a
       may redact the two    non-party’s competitive advantage if
       references to the     disclosed and would not enhance the
       customer name.        public’s understanding of historical
                             events. However, as to the other
                             information, PLD has not met its burden
                             to show a significant countervailing
                             interest.
¶ 13   Denied.               PLD has not met its burden to show a
                             significant countervailing interest.
¶ 14   Denied.               PLD has not met its burden to show a
                             significant countervailing interest.




                             15
                                          IV.
      Bion has moved to seal portions of its response brief and supporting

documents in opposition to PLD’s Motion for a Temporary Restraining Order and/or

Preliminary Injunction. [Doc. #50.] As did PLD, Bion presumes that only the

common law right of access applies, (see generally Br. in Supp.), and argues that

the information it requests be sealed is “highly sensitive competitive information”,

including “sensitive transaction details, supply information, pricing and profit

information, and confidential contract terms”, (id. at 3). The public has had notice

of Bion’s request since January 12, 2018, and has not opposed the motion despite

reasonable opportunity to do so.

      For the same reasons as explained above, supra § III, the common law right

of access applies to Bion’s response brief and supporting documents. With the

exception of James Hannan’s declaration, Bion has largely requested that only

specific information be redacted, rather than moving to seal documents in their

entireties. However, despites its characterization of the material as “highly

sensitive competitive information”, Bion has not explained why disclosure of the

specific information it seeks to seal – which ranges from contract terms to

numbers of capsules to accountant’s inquiries – would harm its competitive

standing. For example, Bion argues that “the Hannan declaration gives the results

of an independent review of a party’s financial records” and “[s]ensitive and

confidential information pervades the document”. Accordingly, Bion has moved to

seal that declaration in its entirety. Yet, there can be no doubt that the law does


                                          16
not support sealing the basic introductory information about the declarant.

Furthermore, Bion has not explained how disclosure of the contents of the

declaration could harm its competitive standing, likely because that information

pertains to PLD, which did not file a brief supporting the protection of that

information1 and it is not apparent how PLD could have successfully argued in

favor of sealing. Similarly, Bion argues that “Appendix A to Mehrotra’s declaration

is a chart composed entirely of sensitive information”, but it has not explained how

disclosure of that information would harm Bion or PLD. Moreover, that information

pertains to PLD, which has not filed a brief in support of sealing that chart.

Likewise, Bion has not explained how references to numbers of capsules ordered or

shipped reveal sensitive information that could harm its competitive standing, and,

as elsewhere, PLD has not supplied an argument in favor of sealing this

information. Bion contends that it lawfully reduced or rejected orders that

exceeded forecasts and were not tied to the actual demand of PLD’s customers,

such that the numbers of capsules that PLD ordered may not even represent PLD’s

business capabilities. There is no information about PLD’s actual customers’ needs

and how, if it could, PLD met that demand. Instead, Bion relies on general

conclusory statements that disclosure of “these documents [would permit a non-




1
  In its brief in support of its Motion to Seal information in its reply brief and
supporting declarations [Doc. #73], see infra § V, PLD generally alludes to
information that Bion has moved to seal here, including “details of an ‘audit’ of
PLD”. However, PLD simply relies on statements of competitive harm unsupported
by any specificity.
                                          17
party] to gain an unfair business advantage” over Bion and its “competitive and

financial interest . . . would be harmed”. As with the previous motion to seal, the

Court is left to hypothesize how disclosure of each set of information – which

encompasses a wide variety of material – could harm Bion. Furthermore, the

passage of time has weakened any argument of injury from disclosure. Similarly,

since Bion filed this motion to seal, it publicly disclosed much of the information it

moved to seal when it filed its Counterclaim, as noted below.

      Bion, like PLD, has requested that information remain sealed throughout the

pendency of this case. However, for the reasons explained above, supra § III, that

request is denied.

      Bion’s Motion to Seal [Doc. #50] is granted in part and denied in part as

follows:

       Bion’s Response Brief in Opposition to PLD’s Motion for a Temporary
                  Restraining Order and/or Preliminary Injunction
   Location of           Ruling                          Explanation
   Information
  Requested to
    be Sealed
 p. 1-2           Denied.                Public information, (see Countercl.
                                         ¶ 11); Bion has not met its burden to
                                         show a significant countervailing
                                         interest.
 p. 3-4           Denied.                Public information, (see Countercl. ¶¶ 1-
                                         2); Bion has not met its burden to show
                                         a significant countervailing interest.
 p. 5             Denied.                Public information, (see Countercl. ¶ 11;
                                         Mem. Order (Jan. 26, 2018) (granting in
                                         part PLD’s Mot. for TRO)); Bion has not
                                         met its burden to show a significant
                                         countervailing interest.


                                          18
p. 6    Denied.                Public information, (see Mem. Order
                               (Jan. 26, 2018) (granting in part PLD’s
                               Mot. for TRO)); Bion has not met its
                               burden to show a significant
                               countervailing interest.
p. 7    Granted in part and    Permissible redacted information is
        denied in part. Bion   confidential and could harm non-parties’
        may redact the         competitive advantage if disclosed and
        name of Patheon’s      would not enhance the public’s
        supplier.              understanding of historical events.
                               However, as to the other information,
                               Bion has not met its burden to show a
                               significant countervailing interest.
p. 8    Granted in part and    Contains confidential information about
        denied in part. Bion   the non-parties’ business relationships
        may redact the         that could harm their competitive
        names of the API       advantage if disclosed and would not
        suppliers.             enhance the public’s understanding of
                               historical events. However, as to the
                               other information, Bion has not met its
                               burden to show a significant
                               countervailing interest.
p. 9    Denied.                Public information, (see Mem. Order
                               (Jan. 26, 2018) (granting in part PLD’s
                               Mot. for TRO)); Bion has not met its
                               burden to show a significant
                               countervailing interest.
p. 10   Denied.                Public information, (see Countercl. ¶¶ 1,
                               15, 19; Ex. 8 to Punji Decl.); Bion has
                               not met its burden to show a significant
                               countervailing interest.
p. 11   Denied.                Public information, (see Countercl. ¶¶ 1,
                               2, 16, 21-23, 28, 31); Bion has not met
                               its burden to show a significant
                               countervailing interest.
p. 12   Denied.                Public information, (see Countercl.
                               ¶¶ 32-35, 44); Bion has not met its
                               burden to show a significant
                               countervailing interest.
p. 15   Denied.                Public information, (see Mem. Order
                               (Jan. 26, 2018) (granting part PLD’s
                               Mot. for TRO)); Bion has not met its


                               19
                                       burden to show a significant
                                       countervailing interest.
p. 16            Denied.               Bion has not met its burden to show a
                                       significant countervailing interest.
p. 18            Denied.               Public information, (see Countercl. ¶¶ 1,
                                       2); Bion has not met its burden to show
                                       a significant countervailing interest.
p. 19            Granted.              Contains confidential information about
                                       Patheon’s API supplier that could harm
                                       its and the supplier’s competitive
                                       advantage if disclosed and would not
                                       enhance the public’s understanding of
                                       historical events.
p. 20            Denied.               Bion has not met its burden to show a
                                       significant countervailing interest.


               Declaration of Phanindranath Punji (Jan. 12, 2018)

Location of      Ruling                Explanation
Information
Requested to
be Sealed
¶8               Denied.               Public information, (see Mem. Order
                                       (Jan. 26, 2018) (granting part PLD’s
                                       Mot. for TRO)); Bion has not met its
                                       burden to show a significant
                                       countervailing interest.
¶ 12             Granted.              Contains confidential information about
                                       Patheon’s API suppliers and non-parties
                                       that could harm their competitive
                                       advantage if disclosed and would not
                                       enhance the public’s understanding of
                                       historical events.
¶ 13             Granted.              Contains confidential information about
                                       non-parties that could harm their
                                       competitive advantage if disclosed and
                                       would not enhance the public’s
                                       understanding of historical events.
¶ 14             Granted.              Contains confidential information about
                                       non-parties that could harm their
                                       competitive advantage if disclosed and


                                       20
                                  would not enhance the public’s
                                  understanding of historical events.
¶ 15       Granted.               Contains confidential information about
                                  non-parties that could harm their
                                  competitive advantage if disclosed and
                                  would not enhance the public’s
                                  understanding of historical events.
¶ 18       Granted.               Contains confidential information about
                                  Patheon and its API supplier that could
                                  harm their competitive advantage if
                                  disclosed and would not enhance the
                                  public’s understanding of historical
                                  events.
¶ 19       Granted in part and    Permissible redacted information
           denied in part. Bion   contains confidential information about
           may redact the         non-parties that could harm their
           name of Patheon’s      competitive advantage if disclosed and
           supplier.              would not enhance the public’s
                                  understanding of historical events.
                                  However, as to the other information,
                                  Bion has not met its burden to show a
                                  significant countervailing interest.
¶ 20       Granted in part and    Permissible redacted information
           denied in part. Bion   contains confidential information about
           may redact the         non-parties that could harm their
           names of the API       competitive advantage if disclosed and
           suppliers.             would not enhance the public’s
                                  understanding of historical events.
                                  However, as to the other information,
                                  Bion has not met its burden to show a
                                  significant countervailing interest.
¶¶ 21-23   Granted.               Contains confidential information about
                                  non-parties that could harm their
                                  competitive advantage if disclosed and
                                  would not enhance the public’s
                                  understanding of historical events.
¶ 24       Granted in part and    Permissible redacted information
           denied in part. Bion   contains confidential information about
           may redact the         non-parties that could harm their
           name of Patheon’s      competitive advantage if disclosed and
           API supplier.          would not enhance the public’s
                                  understanding of historical events.
                                  However, as to the other information,

                                  21
                                  Bion has not met its burden to show a
                                  significant countervailing interest.
¶ 25       Granted in part and    Permissible redacted information
           denied in part. Bion   contains confidential information about
           may redact the         non-parties that could harm their
           name of Patheon’s      competitive advantage if disclosed and
           API supplier.          would not enhance the public’s
                                  understanding of historical events.
                                  However, as to the other information,
                                  Bion has not met its burden to show a
                                  significant countervailing interest.
¶ 26       Granted in part and    Permissible redacted information
           denied in part. Bion   contains confidential information about
           may redact the         non-parties that could harm their
           name of Patheon’s      competitive advantage if disclosed and
           supplier.              would not enhance the public’s
                                  understanding of historical events.
                                  However, as to the other information,
                                  Bion has not met its burden to show a
                                  significant countervailing interest.
¶ 27       Granted in part and    Permissible redacted information
           denied in part. Bion   contains confidential information about
           may redact the         a non-party that could harm its
           name of the API        competitive advantage if disclosed and
           supplier.              would not enhance the public’s
                                  understanding of historical events.
                                  However, as to the other information,
                                  Bion has not met its burden to show a
                                  significant countervailing interest.
¶ 28       Denied.                Bion has not met its burden to show a
                                  significant countervailing interest.
¶ 29       Denied.                Bion has not met its burden to show a
                                  significant countervailing interest.
¶¶ 30-33   Granted in part and    Permissible redacted information
           denied in part. Bion   contains confidential information about
           may redact the         a non-party that could harm its
           name of the API        competitive advantage if disclosed and
           supplier.              would not enhance the public’s
                                  understanding of historical events.
                                  However, as to the other information,
                                  Bion has not met its burden to show a
                                  significant countervailing interest.


                                  22
¶ 34   Granted in part and    Permissible redacted information
       denied in part. Bion   contains confidential information about
       may redact the         a non-party that could harm its
       name of the API        competitive advantage if disclosed and
       supplier.              would not enhance the public’s
                              understanding of historical events.
                              However, as to the other information,
                              Bion has not met its burden to show a
                              significant countervailing interest.
¶ 35   Granted in part and    Permissible redacted information
       denied in part.        contains confidential information about
                              non-parties that could harm their
                              competitive advantage if disclosed and
                              would not enhance the public’s
                              understanding of historical events.
                              However, as to the other information,
                              Bion has not met its burden to show a
                              significant countervailing interest.
¶ 38   Granted.               Contains confidential information about
                              non-parties that could harm their
                              competitive advantage if disclosed and
                              would not enhance the public’s
                              understanding of historical events.
¶ 42   Denied.                Bion has not met its burden to show a
                              significant countervailing interest.
¶ 43   Denied.                Bion has not met its burden to show a
                              significant countervailing interest.
¶ 45   Denied.                Public information, (see Ex. 8 to Punji
                              Decl.); Bion has not met its burden to
                              show a significant countervailing
                              interest.
¶ 46   Denied.                Public information, (see Ex. 8 to Punji
                              Decl.); Bion has not met its burden to
                              show a significant countervailing
                              interest.
¶ 48   Denied.                Public information, (see Mem. Order
                              (Jan. 26, 2018) (granting in part PLD’s
                              Mot. for TRO)); Bion has not met its
                              burden to show a significant
                              countervailing interest.
¶ 49   Denied.                Public information, (see Mem. Order
                              (Jan. 26, 2018) (granting in part PLD’s
                              Mot. for TRO)); Bion has not met its

                              23
                              burden to show a significant
                              countervailing interest.
¶ 50   Denied.                Public information, (see Mem. Order
                              (Jan. 26, 2018) (granting in part PLD’s
                              Mot. for TRO)); Bion has not met its
                              burden to show a significant
                              countervailing interest.
¶ 51   Denied.                Public information, (see Mem. Order
                              (Jan. 26, 2018) (granting in part PLD’s
                              Mot. for TRO)); Bion has not met its
                              burden to show a significant
                              countervailing interest.
¶ 52   Denied.                Public information, (see Mem. Order
                              (Jan. 26, 2018) (granting in part PLD’s
                              Mot. for TRO)); Bion has not met its
                              burden to show a significant
                              countervailing interest.
¶ 53   Denied.                Public information, (see Mem. Order
                              (Jan. 26, 2018) (granting in part PLD’s
                              Mot. for TRO)); Bion has not met its
                              burden to show a significant
                              countervailing interest.
¶ 57   Denied.                Bion has not met its burden to show a
                              significant countervailing interest.
¶ 58   Granted in part and    Permissible redacted information
       denied in part. Bion   contains confidential information about
       may redact             a non-party that could harm its
       references to the      competitive advantage if disclosed.
       amount of API.         However, as to the other information,
                              Bion has not met its burden to show a
                              significant countervailing interest.
¶ 59   Denied.                Bion has not met its burden to show a
                              significant countervailing interest.
¶ 61   Granted.               Contains confidential information about
                              a non-party that could harm its
                              competitive advantage if disclosed and
                              would not enhance the public’s
                              understanding of historical events.
¶ 63   Granted.               Contains confidential information about
                              the Bion’s and Patheon’s business
                              relationship that could harm their
                              competitive advantage if disclosed and


                              24
                                            would not enhance the public’s
                                            understanding of historical events.
    ¶ 65             Denied.                Bion has not met its burden to show a
                                            significant countervailing interest.
    ¶ 67             Denied.                Public information, (see Compl. ¶ 26 &
                                            Am. Compl. ¶ 67); Bion has not met its
                                            burden to show a significant
                                            countervailing interest.
    ¶ 68             Denied.                Public information, (see Compl. ¶¶ 41,
                                            42 & Am. Compl. ¶ 87); Bion has not
                                            met its burden to show a significant
                                            countervailing interest.
    ¶ 69             Denied.                Public information, (see Compl. ¶¶ 22,
                                            38, 50, 61 & Am. Compl. ¶¶ 52, 82,
                                            101, 118); Bion has not met its burden
                                            to show a significant countervailing
                                            interest.
    ¶ 70             Denied.                Bion has not met its burden to show a
                                            significant countervailing interest.
    Exhibits 1-122   Granted in part and    Permissible redacted information
                     denied in part. Bion   contains confidential information about
                     may redact the         non-parties that could harm their
                     names of API           competitive advantage if disclosed and
                     suppliers.             would not enhance the public’s
                                            understanding of historical events.
                                            However, as to the other information, it
                                            is public, (see Mem. Order (Jan. 26,
                                            2018) (granting in part PLD’s Mot. for
                                            TRO)); Bion has not met its burden to
                                            show a significant countervailing
                                            interest.




2
 In its motion to seal, Bion mistakenly describes Exhibit 12 as “Emails”; however,
Exhibit 12 is a letter dated October 2, 2012.
                                            25
               Declaration of James J. Hannan (Jan. 12, 2018)

Location of     Ruling               Explanation
Information
Requested to
be Sealed
Entire          Denied.              Public information, (see Counterl.
declaration                          ¶¶ 14-16, 18-36; Hannan Decl. Exs. A
                                     & B); Bion has not met its burden to
                                     show a significant countervailing
                                     interest.


                Declaration of Michael Dalton (Jan. 11, 2018)

Location of     Ruling               Explanation
Information
Requested to
be Sealed
¶ 10            Denied.              Bion has not met its burden to show a
                                     significant countervailing interest.
¶ 11            Denied.              Bion has not met its burden to show a
                                     significant countervailing interest.


               Declaration of Gaurav Mehrotra (Jan. 12, 2018)

Location of     Ruling               Explanation
Information
Requested to
be Sealed
¶7              Denied.              Public information, (see Countercl.
                                     ¶ 29); Bion has not met its burden to
                                     show a significant countervailing
                                     interest.
¶8              Denied.              Bion has not met its burden to show a
                                     significant countervailing interest.
¶9              Denied.              Bion has not met its burden to show a
                                     significant countervailing interest.
¶ 11            Denied.              Public information, (see, e.g., Countercl.
                                     ¶ 29); Bion has not met its burden to
                                     show a significant countervailing
                                     interest.

                                     26
 ¶ 12              Denied.                Bion has not met its burden to show a
                                          significant countervailing interest.
 ¶ 15              Denied.                Public information, (see, e.g., Countercl.
                                          ¶ 29); Bion has not met its burden to
                                          show a significant countervailing
                                          interest.
 Appendix          Denied.                Bion has not met its burden to show a
                                          significant countervailing interest.


                                          V.
        PLD has moved to seal its reply brief and declarations in further support of

its Motion for Temporary Restraining Order and/or Preliminary Injunction. [Doc.

#73.] The public has been on notice of PLD’s motion since January 20, 2018, and

has not filed objections despite reasonable opportunity to do so. For the reasons

explained above, supra § III, the common law right of access applies to these

documents. PLD moves to seal information in its brief taken from declarations for

which Bion moved to seal, see supra § IV, as well as “confidential business

information” in declarations that PLD has attached to its brief. PLD describes the

redacted information as containing “details of the parties’ business relationship,

Bion’s shipment (or lack thereof) of the products, PLD’s inventory levels,

information about PLD’s customers and the terms on which they do business

together, the profit split on the products between PLD and Bion, details of an

‘audit’ of PLD that Bion directed, and the parties’ course of dealing.” (Br. in Supp.

at 3.) There is also “information about PLD’s communications with customers, the

terms on which PLD does business with its customers, how PLD’s relationships

with its customers have been affected by Bion’s conduct, and the profits that PLD


                                          27
has paid to Bion”. (Id. at 4.) According to PLD, this information is “proprietary and

confidential”, the disclosure of which could harm its competitive standing. (Id. at

3.) However, as before, PLD’s motion lacks necessary specificity.

      For example, how would disclosure of the number of capsules of each drug

PLD ordered and forecast in 2017 harm its competitive advantage? As above,

Bion contends at least some of these forecasts and orders were not tied to

customer demand. Similarly, with the exception of the prices that PLD paid to

Bion listed on the purchase orders, how does disclosure of those purchase orders –

which PLD moves to seal in their entireties, including information in the headers

and the terms and conditions – harm its competitive advantage? Does disclosure

of general information about the process to find a new supplier harm PLD’s

competitive advantage when that information appears universally applicable to the

manufacture and sale of drugs? PLD has failed to answer these questions.

Furthermore, the passage of time lessens many of PLD’s concerns. Although

portions of PLD’s motion are granted, they are denied as to PLD’s request that

sealed material remain so permanently. See supra § III.

      PLD’s Motion to Seal [Doc. #73] is granted in part and denied in part as

follows:




                                         28
   PLD’s Reply Brief in Further Support of its Motion for Temporary Restraining
                        Order and/or Preliminary Injunction
Location of      Ruling                 Explanation
Information
Requested to
be Sealed
p. 2             Denied.                Public information generally; PLD has
                                        not met its burden of showing a
                                        significant countervailing interest.
p. 3             Denied.                Public information, (see Mem. Order
                                        (Jan. 26, 2018) (granting in part PLD’s
                                        Mot. for TRO)); PLD has not met its
                                        burden of showing a significant
                                        countervailing interest.
p. 4-5           Granted in part and Permissible redacted information
                 denied in part. PLD contains confidential information about
                 may redact the         non-parties that could harm their
                 name of Patheon’s      competitive advantage if disclosed and
                 API supplier.          would not enhance the public’s
                                        understanding of historical events.
                                        However, as to the other information, it
                                        is public, (see Exs. 1-3 of Punji Decl.);
                                        PLD has not met its burden of showing
                                        a significant countervailing interest.
p. 7-8           Denied.                Public information, (see Counterl.
                                        ¶¶ 14-17, 19-26, 29 & Am. Compl.
                                        ¶ 159); PLD has not met its burden of
                                        showing a significant countervailing
                                        interest.
p. 9             Denied.                Public information, (see, e.g., Countercl.
                                        ¶¶ 14-17 & Am. Compl. ¶ 159); PLD
                                        has not met its burden of showing a
                                        significant countervailing interest.
p. 10            Denied.                Public information, (see, e.g., Second
                                        Crowe Decl. ¶ 5); PLD has not met its
                                        burden of showing a significant
                                        countervailing interest.
p. 11            Denied.                PLD has not met its burden of showing
                                        a significant countervailing interest.




                                        29
            Second Declaration of Thomas L. Crowe (Jan. 19, 2018)

Location of      Ruling               Explanation
Information
Requested to
be Sealed
¶5               Denied.              PLD has not met its burden of showing
                                      a significant countervailing interest.
¶6               Denied.              PLD has not met its burden of showing
                                      a significant countervailing interest.
¶7               Denied.              PLD has not met its burden of showing
                                      a significant countervailing interest.
¶9               Denied.              Public information, (see Mem. Order
                                      (Jan. 26, 2018) (granting in part PLD’s
                                      Mot. for TRO)); PLD has not met its
                                      burden of showing a significant
                                      countervailing interest.
¶ 14             Denied.              Public information, (see First Larson
                                      Decl. ¶ 5); PLD has not met its burden
                                      of showing a significant countervailing
                                      interest.
¶ 15             Denied.              Public information, (see First Larson
                                      Decl. ¶ 5); PLD has not met its burden
                                      of showing a significant countervailing
                                      interest.
¶ 17             Denied.              Public information generally; PLD has
                                      not met its burden of showing a
                                      significant countervailing interest.
Exhibit B        Denied.              PLD has not met its burden of showing
                                      a significant countervailing interest.


               Second Declaration of Brad Larson (Jan. 17, 2018)

Location of      Ruling               Explanation
Information
Requested to
be Sealed
¶9               Denied.              Public information, (see generally
                                      Compl.); PLD has not met its burden of
                                      showing a significant countervailing
                                      interest.



                                      30
¶ 11             Denied.              PLD has not met its burden of showing
                                      a significant countervailing interest.
¶ 14             Denied.              PLD has not met its burden of showing
                                      a significant countervailing interest.
Exhibit B        Denied.              PLD has not met its burden of showing
                                      a significant countervailing interest,
                                      particularly in light of PLD’s redactions
                                      from the sealed filing.
Exhibit C        Denied.              PLD has not met its burden of showing
                                      a significant countervailing interest,
                                      particularly in light of PLD’s redactions
                                      from the sealed filing.
Exhibit D        Denied.              PLD has not met its burden of showing
                                      a significant countervailing interest,
                                      particularly in light of PLD’s redactions
                                      from the sealed filing.
Exhibit E        Denied.              PLD has not met its burden of showing
                                      a significant countervailing interest,
                                      particularly in light of PLD’s redactions
                                      from the sealed filing.


               Second Declaration of Evan Singer (Jan. 18, 2018)

Location of      Ruling               Explanation
Information
Requested to
be Sealed
¶4               Denied.              Public information, (see Countercl.
                                      ¶ 19); PLD has not met its burden of
                                      showing a significant countervailing
                                      interest.
¶5               Denied.              Public information, (see Countercl.
                                      ¶¶ 19-28); PLD has not met its burden
                                      of showing a significant countervailing
                                      interest.
¶6               Denied.              Public information, (see Countercl.
                                      ¶¶ 19-28); PLD has not met its burden
                                      of showing a significant countervailing
                                      interest.
¶7               Denied.              Public information, (see Countercl.
                                      ¶¶ 19-28); PLD has not met its burden



                                      31
                                of showing a significant countervailing
                                interest.
¶8          Denied.             Public information, (see Countercl.
                                ¶¶ 19-28); PLD has not met its burden
                                of showing a significant countervailing
                                interest.
¶9          Denied.             PLD has not met its burden of showing
                                a significant countervailing interest.
¶ 10        Denied.             PLD has not met its burden of showing
                                a significant countervailing interest.
¶ 11        Granted in part and The permissible redacted information
            denied in part. PLD contains confidential information that
            may redact the last could harm a party’s competitive
            two lines on page 4 advantage if disclosed. However, as to
            and the first two   the other information, PLD has not met
            lines on page 5.    its burden of showing a significant
                                countervailing interest.
¶ 14        Denied.             PLD has not met its burden of showing
                                a significant countervailing interest.
¶ 21        Denied.             Public information, (see First Larson
                                Decl. ¶ 5); PLD has not met its burden
                                of showing a significant countervailing
                                interest.
¶ 22        Denied.             Public information, (see First Larson
                                Decl. ¶ 5); PLD has not met its burden
                                of showing a significant countervailing
                                interest.
¶ 23        Denied.             Public information, (see generally
                                Compl.); PLD has not met its burden of
                                showing a significant countervailing
                                interest.
Exhibit A   Denied.             Public information, (see Countercl.
                                ¶ 19); PLD has not met its burden of
                                showing a significant countervailing
                                interest.
Exhibit B   Granted in part and Permissible redacted information
            denied in part. PLD contains confidential pricing information
            may redact the Unit that could harm the parties’ competitive
            Price, Total, and   advantage if disclosed and would not
            Total PO Amount on enhance the public’s understanding of
            each purchase       historical events. However, as to the
            order.              other information, PLD has not met its


                                  32
                                    burden of showing a significant
                                    countervailing interest.


                Declaration of Peter Napoli (Jan. 18, 2018)

Location of    Ruling               Explanation
Information
Requested to
be Sealed
¶7             Denied.              PLD has not met its burden of showing
                                    a significant countervailing interest.
¶ 15           Denied.              PLD has not met its burden of showing
                                    a significant countervailing interest.
¶ 17           Denied.              Public information, (see Countercl.
                                    ¶¶ 16, 17); PLD has not met its burden
                                    of showing a significant countervailing
                                    interest.
¶ 18           Denied.              Public information, (see Countercl.
                                    ¶¶ 16, 17); PLD has not met its burden
                                    of showing a significant countervailing
                                    interest.
¶ 19           Denied.              Public information, (see Counterl. ¶ 29);
                                    PLD has not met its burden of showing
                                    a significant countervailing interest.
¶ 22a.-l.      Granted.             Contains confidential information
                                    provided by PLD to accountants as part
                                    of the review of PLD’s books and
                                    records and disclosure would not
                                    enhance the public’s understanding of
                                    historical events.
¶ 23           Denied.              Public information, (see Countercl.
                                    ¶¶ 19-22); PLD has not met its burden
                                    of showing a significant countervailing
                                    interest.
¶ 24           Denied.              PLD has not met its burden of showing
                                    a significant countervailing interest.
¶ 25           Denied.              PLD has not met its burden of showing
                                    a significant countervailing interest.
¶ 27           Denied.              PLD has not met its burden of showing
                                    a significant countervailing interest.
¶ 28           Denied.              PLD has not met its burden of showing
                                    a significant countervailing interest.

                                    33
¶ 32              Denied.             Public information, (see, e.g., Countercl.
                                      ¶ 15); PLD has not met its burden of
                                      showing a significant countervailing
                                      interest.
¶ 33(a)-(b)       Granted.            Contains confidential information
                                      surrounding the accountant’s work and
                                      review of PLD’s books and records and
                                      disclosure would not enhance the
                                      public’s understanding of historical
                                      events.
Exhibit A         Denied.             Public information, (see Countercl.
                                      ¶¶ 15-17, 29); PLD has not met its
                                      burden of showing a significant
                                      countervailing interest.
Exhibit B         Denied.             PLD has not met its burden of showing
                                      a significant countervailing interest.
Exhibit C         Denied.             PLD has not met its burden of showing
                                      a significant countervailing interest.
Exhibit E         Granted in part and Permissible redacted information
                  denied in part. PLD contains confidential information of
                  may redact its      PLD’s customers that could harm PLD’s
                  customer names in   competitive advantage if disclosed and
                  number 5 except for would not enhance the public’s
                  Target.             understanding of historical events.
                                      However, as to the other information, it
                                      is public, (see Compl. ¶ 5; Am. Compl.
                                      ¶ 21; Countercl. ¶¶ 29-40); PLD has
                                      not met its burden of showing a
                                      significant countervailing interest.
Exhibit F         Denied.             Public information, (see, e.g., Countercl.
                                      ¶¶ 29-40); PLD has not met its burden
                                      of showing a significant countervailing
                                      interest.


                                        VI.
       PLD moved to close the courtroom during the hearing on its Motion for a

Preliminary Injunction held on February 5, 2018. [Doc. #83.] However, the parties

arrived at the hearing having already reached an agreement on PLD’s motion.

Accordingly, no further evidence was presented and no additional arguments were

                                        34
made in support of the motion. Therefore, PLD’s Motion to Seal [Doc. #83] is

denied as moot.

                                         VII.
      Patheon moved to seal Exhibit D of its Brief in Support of its Motion to

Quash Hearing Subpoena and for a Protective Order. [Doc. #108.] However, the

Court did not consider Exhibit D when ruling on Patheon’s motion; therefore, that

exhibit is not a judicial record. Patheon must merely show good cause pursuant to

Rule 26(c) of the Federal Rules of Civil Procedure to restrict the public’s access to

Exhibit D, and it has done so. Exhibit D is the deposition transcript of Jason

Mieding, a Patheon employee who sat for a Rule 30(b)(6) deposition, and exhibits.

The parties have treated the content of that deposition as confidential and for

attorneys’ eyes only. For good cause shown, Patheon’s Motion to Seal [Doc.

#108] is granted.

                                         VIII.

      Bion has moved to seal portions of its Answer and Counterclaim that discuss

information produced by PLD pursuant to the Court’s January 30, 2018 Order,

specifically paragraphs 42 and 43 of the Counterclaim. [Doc. #121.] Because Bion

was not seeking to restrict the public’s access to that information and, instead,

PLD was claiming confidentiality, PLD filed a supporting brief pursuant to Local

Rule 5.4(b). That motion has been pending since June 21, 2018, and no member

of the public has filed objections despite reasonable opportunity to do so.




                                         35
      PLD’s argument in support of sealing is actually a request to maintain the

attorneys’-eyes-only designation afforded to information obtained pursuant to the

Court’s January 30, 2018 Order. As that Order stated, though, “[t]he attorneys’-

eyes-only designation for information obtained from the Rule 30(b)(6) deposition of

PLD and the summary sheet is for purposes of the preliminary hearing only.” (Order

at 6 (emphasis added).) Accordingly, protection of that information beyond the

preliminary hearing must meet separate standards. Specifically, here, in support of

sealing paragraphs 42 and 43 of the Counterclaim, PLD must rebut the common

law’s presumption of access. See U.S. Tobacco, Inc., 2013 WL 6145549, at *3.

PLD has failed to show a countervailing interest that heavily outweighs the public’s

interest in access. Despite PLD’s argument to the contrary, the two paragraphs at

issue in the Counterclaim do not “set forth specifics” or include “sales information

. . . at the customer level (with customers being identified by letters)” or “sensitive

financial information”. There is no indication that disclosure of the information in

paragraphs 42 and 43 is being sought for an improper purpose, particularly in light

of the passage of time since the motion; whereas, releasing the information would

enhance the public’s understanding of Bion’s position with respect to the accuracy

of information that PLD produced. Furthermore, the information in paragraph 43

primarily consists of Bion’s argument, rather than revealing any particular

information garnered from PLD. Accordingly, because PLD has shown no

countervailing interest that heavily outweighs the public’s interest, this Motion to

Seal [Doc. #121] is denied.

                                          36
                                          IX.

       Bion has moved to seal Exhibit A of its Reply Brief related to the motion to

seal in § VIII and portions of that brief that quote paragraphs 42 and 43 of the

Counterclaim. [Doc. #132.] Bion filed a brief in support of sealing Exhibit A;

however, as above, it did not assert confidentiality as to paragraphs 42 and 43 of

the Counterclaim, so PLD filed a supporting brief.

       With respect to Exhibit A, the Court did not consider it when ruling on the

motion to seal for which Bion submitted a reply brief to which it attached Exhibit

A. As a result, there only needs to be a showing of good cause to restrict access,

and the parties have made such a showing. Exhibit A is a profit sharing statement

which “discloses the price, cost, sales, revenue, and profit data for PLD’s sales to

each customer.” (Bion’s Br. in Supp. at 3.) The parties have treated this

information as confidential, and good cause supports the sealing of Exhibit A.

       However, as explained above, supra § VIII, PLD did not meet its burden to

restrict the public’s access to the information in paragraphs 42 and 43 of the

Counterclaim, and that same information quoted in Bion’s reply brief will not be

sealed. Therefore, Bion’s Motion to Seal [Doc. #132] is granted in part and denied

in part.

                                          X.

       Bion has moved to seal portions of its brief and the entirety of Exhibits 4, 5,

6, 7, and 10 in support of its Motion to Disqualify and Dismiss Without Prejudice.

[Doc. #38.] The motion was filed on January 10, 2018, and no objections have

                                          37
been filed despite reasonable opportunity to do so. Bion’s brief and supporting

exhibits are judicial documents, as they were filed with the objective of obtaining

judicial relief and were used by the Court in making that determination. Bion

apparently presumes that only the common law right of access applies to these

materials; however, case law supports applying the more strenuous First

Amendment right of access, particularly because Bion moved to disqualify in

conjunction with its request to dismiss the action if counsel were disqualified. See

360 Mortg. Grp., LLC v. Stonegate Mortg. Corp., No. 5:14-CV-310-F, 2016 WL

3030166, at *6-7 (E.D.N.C. May 25, 2016) (applying the experience and logic test

to find that the First Amendment right of access applies to motions to allow

withdrawal of counsel and to disqualify counsel); see also United States ex rel.

Thomas v. Duke Univ., No. 1:17-CV-276, 2018 WL 4211375, at *5 (M.D.N.C.

Sept. 4, 2018) (agreeing with 360 Mortg. Grp., LLC and applying the First

Amendment right of access to a motion for sanctions, just as the 360 court

applied it to a motion to disqualify counsel). Therefore, a compelling governmental

interest must necessitate the sealing of this material, which can be established by

showing a high likelihood of substantial and irreparable harm if the motion is

denied, and any restriction on the public’s access must be narrowly tailored to

serve that interest.

      The words or phrases on pages 5, 6 and 14 of Bion’s brief in support of its

motion to disqualify that it requests be sealed contain several details from Bion’s

2015 purchase of its generic pharmaceutical business, including the price it paid

                                         38
for the business and the number of third-party agreements and regulatory

approvals it purchased. Exhibit 4 is the purchase agreement, Exhibit 5 is the

schedules to that agreement, and Exhibit 6 is the transition services agreement.

Exhibit 7 is a letter to PLD describing the transition of that business. Exhibit 10 is

a letter from PLD’s counsel to Bion’s counsel responding to Bion’s conflict of

interest concern.

      Bion mistakenly relies on the factors applicable to the common law right of

access, and such analysis and argument is insufficient under these circumstances.

See Va. Dep’t of State Police, 386 F.3d at 575 (describing the In re Knight factors

as “factors to be weighed in the common law balancing test”). The Fourth Circuit

has suggested that “[a] corporation may possess a strong interest in preserving the

confidentiality of its proprietary and trade-secret information, which in turn may

justify partial sealing of court records”, but it did so when analyzing whether a

corporation may protect itself from embarrassing revelations and cited Nixon, 435

U.S. at 598, where the Court analyzed the common law right of access and

recognized that generally courts have refused to allow their files to serve as

sources of business information that may harm a party’s competitive standing.

Public Citizen, 749 F.3d at 269. Furthermore, Bion has only provided a cursory

argument generally applicable to the materials it seeks to seal, similar arguments it

proffered when the common law right of access applied to its respective motions.

      Nevertheless, it is determined that the following information may be

redacted to protect the confidential business details of non-parties involved in a

                                          39
2015 sale of a generic pharmaceutical business: the reference on page 5 of Bion’s

brief to the purchase price and Exhibits 4-6 in their entireties. Unlike the

permissible redactions of specific information in documents subject to other

motions to seal, it is not practical to direct Bion to redact specific portions of these

exhibits, as opposed to sealing the documents entirely, in large part because Bion

would need to redact essentially all of the substantive information in the exhibits,

leaving nothing of value for the public. Bion’s general argument about

confidentiality simply does not overcome the public’s First Amendment right of

access to the other information, though. Therefore, its Motion to Seal [Doc. #38]

is granted in part and denied in part.

                                          XI.

      PLD has also moved to seal portions of its brief in opposition to Bion’s

Motion to Disqualify. [Doc. #65.] Because “PLD discusses certain information that

[Bion] redacted . . . and moved to seal”, “PLD similarly seeks to redact certain

information from its Opposition Brief”, “[a]lthough PLD does not necessarily

concede that such information was properly redacted” by Bion. (Br. in Supp. at 2.)

For the reasons stated above, supra § X, PLD’s Motion to Seal [Doc. #65] is

granted in part as to the purchase price referred to on page 12 of its brief and

otherwise denied.

                                          XII.

      The Court is cognizant of companies’ desires to protect from public

disclosure the nature and details of their businesses. Even though the parties may

                                          40
treat information as confidential among themselves, as counsel is well aware, the

standards for maintaining such protection change once that information is filed

with the Court in litigation. For the most part here, the parties failed to meet their

burden of showing countervailing interests that outweigh the public’s right of

access to judicial records. General, albeit strongly worded, contentions that

information is confidential, secret, sensitive, or proprietary, the disclosure of which

could cause competitive business harm, are simply insufficient, as is evident from

the rulings on the parties’ motions to seal to the extent they based such motions

on arguments of confidentiality. Furthermore, much of the information the parties

sought to seal was already public at the time of their motions, despite arguments

that the public had thus far had no access to the information.

      Should the parties move to seal again during the pendency of this matter,

they must ensure that the law actually supports restricting public access to that

information, and they must sufficiently explain why. They cannot rely on overly

generalized arguments. Moreover, before moving to seal any information, the

parties must carefully review all of the filings in this matter to ensure that the

information is not already public. The Court spent an inordinate amount of time

doing what the parties should have done prior to filing their motions to seal.

                                          XIII.

      For the reasons explained in this Memorandum Opinion, IT IS HEREBY

ORDERED THAT:

      1. Bion’s Motion to Seal [Doc. #10] is DENIED;

                                          41
      2. PLD’s Motion to Seal [Doc. #28] is GRANTED IN PART AND DENIED IN

         PART;

      3. Bion’s Motion to Seal [Doc. #38] is GRANTED IN PART AND DENIED IN

         PART;

      4. Bion’s Motion to Seal [Doc. #50] is GRANTED IN PART AND DENIED IN

         PART;

      5. PLD’s Motion to Seal [Doc. #65] is GRANTED IN PART AND DENIED IN

         PART;

      6. PLD’s Motion to Seal [Doc. #73] is GRANTED IN PART AND DENIED IN

         PART;

      7. PLD’s Motion to Seal [Doc. #83] is DENIED AS MOOT;

      8. Patheon’s Motion to Seal [Doc. #108] is GRANTED;

      9. Bion’s Motion to Seal [Doc. #121] is DENIED;

      10.   PLD’s Motion to Seal [Doc. #127] is DENIED; and

      11.   Bion’s Motion to Seal [Doc. #132] is GRANTED IN PART AND DENIED

         IN PART.

      IT IS FURTHER ORDERED that the parties have until May 24, 2019 to

comply with this Order.

      This the 10th day of May, 2019.


                                          /s/ N. Carlton Tilley, Jr.
                                     Senior United States District Judge




                                        42
